      Case 3:19-cv-00127-DPJ-FKB Document 141 Filed 09/02/20 Page 1 of 12




                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF MISSISSIPPI
                                   NORTHERN DIVISION

 BETTY HILL, INDIVIDUALLY
 AND ON BEHALF OF ALL HEIRS-
 AT-LAW AND WRONGFUL
 DEATH BENEFICIARIES OF
 HARVEY HILL, DECEASED AND                                                                PLAINTIFF
 THE ESTATE OF HARVEY HILL

 V.                                                   CIVIL ACTION NO. 3:19-CV-127-DPJ-FKB

 MADISON COUNTY, ET AL.                                                               DEFENDANTS


                                                ORDER

        Harvey Hill died while in custody at the Madison County Detention Center. Plaintiff

Betty Hill, on Mr. Hill’s behalf, filed this suit alleging that several officers and jailers inflicted

the injuries that caused his death. Two of these Defendants—Master Sergeant James Ingram and

Prison Guard James Bufford—have moved to dismiss the state-law claims against them. For the

following reasons, Ingram’s and Bufford’s motions to dismiss Plaintiff’s individual-capacity

claims [115, 123] are both granted as to the negligence claims but are otherwise denied.

Bufford’s motion to dismiss Plaintiff’s official-capacity claim [125] is granted.

I.      Background

        According to the Second Amended Complaint (SAC), Harvey Hill was arrested for

trespassing on May 5, 2018, and taken to the Madison County Detention Center. SAC [105]

¶¶ 16, 20. The following day, “an altercation occurred” between Mr. Hill and several prison

guards. Id. ¶ 21. Mr. Hill allegedly began “yelling incoherently,” became “combative,” and

“was in an excited state[.]” Id. ¶ 27. While in this “emotionally excited state,” Mr. Hill “refused

[the prison guards’] verbal commands[.]” Id. ¶ 23. “Defendant[s] Bufford and Ingram believed

that Mr. Hill [was] not show[ing] them proper deference and/or respect.” Id.
      Case 3:19-cv-00127-DPJ-FKB Document 141 Filed 09/02/20 Page 2 of 12




       What happened next is described in more detail below, but Plaintiff alleges that

Defendants Bufford and Ingram “brutally beat, tortured and bound Mr. Hill.” Id. ¶ 16.

Significantly, Plaintiff claims the beating continued after Mr. Hill was handcuffed. Id. ¶¶ 25, 27.

And when the physical confrontation ended, Plaintiff says Defendants left Mr. Hill lying on the

cell floor for 46 minutes “without assistance.” Id. ¶ 30. He was later found unresponsive and

“taken to Merit Health Central Hospital in Jackson, Mississippi where he was officially

pronounced dead.” Id. ¶¶ 31–32.

       Plaintiff filed this action on behalf of Mr. Hill’s estate. She alleges nine causes of action

against various officers, guards, medical staff, and related entities. Relevant to the instant

motions, Plaintiff brings four claims against Defendants Bufford and Ingram: violation of 42

U.S.C. § 1983, negligence, wrongful death, and assault and battery. Bufford and Ingram have

moved to dismiss the individual-capacity state-law claims under Federal Rule of Civil Procedure

12(b)(6). Bufford also seeks dismissal of all federal claims asserted against him in his official

capacity.

II.    Standard

       To survive a motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6), “a

complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). A claim is facially plausible “when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Id. This standard “‘simply calls for enough fact to raise a

reasonable expectation that discovery will reveal evidence of’ the necessary claims or elements.”

In re S. Scrap Material Co., LLC, 541 F.3d 584, 587 (5th Cir. 2008) (quoting Twombly, 550 U.S.



                                                  2
       Case 3:19-cv-00127-DPJ-FKB Document 141 Filed 09/02/20 Page 3 of 12




at 556)). When considering a Rule 12(b)(6) motion, the Court accepts all well-pleaded facts as

true and views them in the light most favorable to the plaintiff. New Orleans City v. Ambac

Assur. Corp., 815 F.3d 196, 199 (5th Cir. 2016). In a Rule 12(b)(6) analysis, courts may rely on

the complaint, its proper attachments, “‘documents incorporated into the complaint by reference,

and matters of which a court may take judicial notice.’” Dorsey v. Portfolio Equities, Inc., 540

F.3d 333, 338 (5th Cir. 2008) (quoting Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S.

308, 322 (2007)).

III.    Analysis

        A.     Individual-Capacity Claims

        The Mississippi Tort Claims Act (MTCA) “provides the exclusive remedy against a

governmental entity or its employees” under Mississippi law. Covington Cty. Sch. Dist. v.

Magee, 29 So. 3d 1, 4 (Miss. 2010). Although the MTCA generally extends sovereign immunity

to government employees for “wrongful or tortious act[s] or omission[s],” it provides exceptions

to that immunity and exceptions to the exceptions. Miss. Code Ann. § 11-46-3.

        In this case, both Bufford and Ingram say sections 11-46-7(2) and 11-46-9(1)(m) of the

MTCA shield them from individual liability. Ingram Mem. [116] at 3–4; Bufford Mem. [124] at

3–4. In response, Plaintiff argues that no immunity exists under these statutes because Ingram

and Bufford were not acting within the course and scope of their employment when they beat

and killed Mr. Hill. Pl.’s Resps. [129, 134] at 6.

        Starting with section 11-46-7(2), the statute provides the following:

        An employee may be joined in an action against a governmental entity in a
        representative capacity if the act or omission complained of is one for which the
        governmental entity may be liable, but no employee shall be held personally
        liable for acts or omissions occurring within the course and scope of the
        employee’s duties.



                                                 3
     Case 3:19-cv-00127-DPJ-FKB Document 141 Filed 09/02/20 Page 4 of 12




(Emphasis added). Significant to these motions, section 11-46-7(2) defines “course and scope”

as follows: “For the purposes of this chapter an employee shall not be considered as acting

within the course and scope of his employment . . . if the employee’s conduct constituted fraud,

malice, libel, slander, defamation or any criminal offense.” Id. So if the “conduct” fits these

labels, there is no immunity from personal liability under section 11-46-7(2). Id.

       Similarly, section 11-46-9(1)(m) also requires proof that the defendant acted within the

course and scope of employment. It states:

       (1) A governmental entity and its employees acting within the course and scope
       of their employment or duties shall not be liable for any claim:

               ...

               (m) Of any claimant who at the time the claim arises is an inmate of any
               detention center, jail, workhouse, penal farm, penitentiary or other such
               institution[.]

(Emphasis added). The term “inmate” is interpreted “broadly, to include pretrial detainees” like

Mr. Hill. Hinds Cty. v. Burton, 187 So. 3d 1016, 1024 (Miss. 2016).

       In sum, the disputed immunity statutes apply only when government employees act

“within the course and scope of their employment.” Miss. Code Ann. §§ 11-46-7-(2), 11-46-

9(1). And both apply the same definition of that term. See id. § 11-46-7(2) (defining “course

and scope of employment” “[f]or the purposes of this chapter”). So, the central question is

whether Plaintiff plausibly alleged that Bufford and Ingram’s conduct as to each cause of action

constituted “fraud, malice, libel, slander, defamation or any criminal offense.” Id. (emphasis

added). If so, there is no immunity. To make the analysis easier to follow, the Court will re-

order the disputed causes of action.




                                                 4
     Case 3:19-cv-00127-DPJ-FKB Document 141 Filed 09/02/20 Page 5 of 12




               1.      Ninth Cause of Action—Assault and Battery

       Bufford and Ingram say the assault-and-battery claim should be dismissed because they

acted within the course and scope of employment when subduing Mr. Hill, who was combative

and noncompliant. Ingram Reply [130] at 7–8; Bufford Reply [138] at 3–4. Relatedly, they

contend that the force they used was permissible under the County’s use-of-force policy. Ingram

Reply [130] at 8; Bufford Reply [138] at 4.

       Mississippi law defines the crime of assault as follows:

       A person is guilty of simple assault if he or she (i) attempts to cause or purposely,
       knowingly or recklessly causes bodily injury to another; (ii) negligently causes
       bodily injury to another with a deadly weapon or other means likely to produce
       death or serious bodily harm; or (iii) attempts by physical menace to put another
       in fear of imminent serious bodily harm[.]

Miss. Code Ann. § 97-3-7(a)(1).

       Because assault is a crime under Mississippi law, Defendants’ conduct would fall outside

the course and scope of their employment if proven. Id. §§ 11-46-7-(2), 11-46-9(1)(m).

Defendants therefore argue that Plaintiff failed to plead a plausible assault-and-battery claim.

The following pleaded facts say otherwise:

           •   Bufford and Ingram “brutally beat, tortured and bound Mr. Hill.” SAC [105]
               ¶ 16.

           •   Bufford and Ingram “pepper sprayed Mr. Hill.” Id. ¶ 22.

           •   Bufford kicked Mr. Hill in the head “six or more times” while Ingram pinned Mr.
               Hill on the ground. Id.

           •   After being kicked in the head, Mr. Hill was taken to the bathroom where Ingram
               called him a “MOTHER F#*&^” and said, “DON’T YOU EVER PUT YOUR
               F#*$&#% HANDS ON ONE OF MY OFFICERS AGAIN,” at least suggesting
               that the alleged beating was retribution. Id. ¶ 25.

           •   While in the bathroom, Defendants “beat[]” Mr. Hill, id. ¶ 25, who was then “in
               handcuffs and restrained,” id. ¶ 27.


                                                 5
     Case 3:19-cv-00127-DPJ-FKB Document 141 Filed 09/02/20 Page 6 of 12




              •   When Mr. Hill was taken back to a cell, Ingram “sat on Mr. Hill’s back while [he]
                  laid face down on the prison cell floor.” Id. ¶ 29.

       These actions, specifically the kicking during the first incident and beating during the

bathroom incident, support a plausible showing that Bufford and Ingram “purposely, knowingly

or recklessly cause[d] bodily injury to another.” Miss. Code Ann. § 97-3-7(a)(1)(i); see Brown v.

Wilkinson Cty. Sheriff’s Dep’t, No. 5:16-CV-124-KS-MTP, 2017 WL 1479428, at *8 (S.D. Miss.

Apr. 24, 2017) (“Both assault and battery constitute ‘some form of malice or criminal

offense[.]’”) (quoting McBroom v. Payne, No. 1:06-CV-1222-LG-JMR, 2010 WL 3942010, at

*9 (S.D. Miss. Oct. 6, 2010)); Holloway v. Lamar Cty., No. 2:15-CV-86-KS-MTP, 2015 WL

9094531, at *5 (S.D. Miss. Dec. 16, 2015) (“Plaintiff’s claims of assault, battery, defamation,

malicious prosecution all constitute actions defined as outside the course and scope of

governmental employment.”); Lewis v. Marion Cty., No. 2:13-CV-76-KS-MTP, 2013 WL

3828522, at *1 (S.D. Miss. July 23, 2013).

       Defendants acknowledge that the Court must view these pleaded facts in the light most

favorable to Plaintiff, but their arguments never fully embrace that standard. For example, as to

the allegation that Defendants “assaulted Mr. Hill in the bathroom after he was in handcuffs and

restrained,” Ingram argues that this is a mere legal conclusion. Ingram Reply [130] at 3. But

that sentence involves both pleaded facts (that Mr. Hill was handcuffed and restrained) and legal

conclusions (that he was assaulted). And even if the term “assault” is a conclusion, Ingram

failed to address the additional averment that Mr. Hill was “beat[en]” in the bathroom. SAC

[105] ¶ 27.

       Defendants also attempt to explain why Mr. Hill was beaten. While they will certainly

receive an opportunity to prove their theory, the argument exceeds the Rule 12(b)(6) plausibility

standard. “[T]he plausibility standard is met when the complaint pleads ‘enough fact to raise a

                                                  6
      Case 3:19-cv-00127-DPJ-FKB Document 141 Filed 09/02/20 Page 7 of 12




reasonable expectation that discovery will reveal evidence’ in support of the alleged claims.”

Motiva Patents, LLC v. Sony Corp., 408 F. Supp. 3d 819, 827 (E.D. Tex. 2019) (quoting

Twombly, 550 U.S. at 556); see also Twombly, 550 U.S. at 559 (explaining that claims should be

dismissed at the pleading stage only when there is “no reasonably founded hope that the

[discovery] process will reveal relevant evidence” (internal quotation marks and citation

omitted)). Plaintiff met that standard.

       Finally, Defendants argue that their actions were justified under the County’s use-of-

force policy, especially given that Mr. Hill was “combative, resistant and non-compliant.”

Bufford Reply [18] at 4 (citing SAC [105] ¶ 22); accord Ingram Reply [130] at 8. This too

requires some spin, and the Court is not yet convinced that Defendants are properly defining

“course and scope” given section 11-46-7(2)’s definition. Regardless, to the extent they assert

that their actions were justified, “when a successful affirmative defense appears on the face of

the pleadings, dismissal under Rule 12(b)(6) may be appropriate.” Allen v. JPMorgan Chase

Bank, N.A., No. 3:15-CV-816-KS-MTP, 2016 WL 1029334, at *1 (S.D. Miss. Mar. 14, 2016)

(quoting Miller v. BAC Home Loans Servicing, L.P., 726 F.3d 717, 726 (5th Cir. 2013)). But

“the complaint itself [must] establish[] the applicability of the . . . defense[.]” Fisher v.

Halliburton, 667 F.3d 602, 608–09 (5th Cir. 2012) (citing Kansa Reinsurance Co. v. Cong.

Mortg. Corp. of Tex., 20 F.3d 1362, 1366 (5th Cir. 1994)). Viewed in the light most favorable to

Plaintiff, the SAC does not establish that Defendants’ actions were justified. Neither section 11-

46-7(2) nor 11-46-9(1)(m) immunizes Defendants from the assault-and-battery claim at the Rule

12(b)(6) stage.1



1
  Even if the pleaded facts were insufficient, Plaintiff would be entitled to seek leave to amend.
“[A] plaintiff’s failure to meet the specific pleading requirements should not automatically or
inflexibility result in dismissal of the complaint with prejudice to re-filing.” Hart v. Bayer
                                                   7
     Case 3:19-cv-00127-DPJ-FKB Document 141 Filed 09/02/20 Page 8 of 12




               2.     Sixth Cause of Action—Negligence

       In the sixth cause of action, Plaintiff alleges that Bufford, Ingram, and others “negligently

failed to provide for the safety, security and protection of the Decedent.” SAC [105] ¶ 14.

Mississippi law generally precludes negligence claims against government employees. See Lee

v. Thompson, 859 So. 2d 981, 990 (Miss. 2003) (“Lee’s claims arising from alleged non-

intentional acts of the Coahoma County defendants were barred by Miss. Code Ann. § 11-46-

9(1)(m).”); Wallace v. Town of Raleigh, 815 So. 2d 1203, 1208 (Miss. 2002) (“This Court has

held Miss. Code Ann. § 11-46-9(1)(m) ‘effectively cuts off’ an inmate’s right to bring a

negligence action against the State or its employees.” (quoting Sparks v. Kim, 701 So. 2d 1113,

1114 (Miss. 1997)).

       Though not pleaded in the SAC, Plaintiff argues that the negligence cause of action

survives dismissal because Bufford and Ingram’s conduct was “criminally negligent.” Pl.’s

Resps. [129, 134] at 15. Specifically, she says they “committed negligent manslaughter” by

“assaulting Mr. Hill and denying him medical care.” Id. But that is not what she pleaded. The

sixth cause of action asserts “negligence” and describes acts of alleged negligence. SAC [105]

¶ 14. Mere negligence does not pierce Bufford and Ingram’s immunity, so all such claims are

dismissed. The alleged conduct that rises above the negligence threshold is asserted in the

assault-and-battery cause of action addressed above.




Corp., 199 F.3d 239, 248 n.6 (5th Cir. 2000) (citation omitted). “Although a court may dismiss
the claim, it should not do so without granting leave to amend, unless the defect is simply
incurable or the plaintiff has failed to plead with particularity after being afforded repeated
opportunities to do so.” Id. Any perceived pleading issues here are easily curable. After the
SAC, Plaintiff received the autopsy report concluding that the cause of death was “Multiple
Blunt Trauma” and the manner of death was “homicide.” Autopsy Report [133-2] at 2.
Referencing these findings in an amended pleading would push the needle even further to the
plausibility side.
                                                 8
     Case 3:19-cv-00127-DPJ-FKB Document 141 Filed 09/02/20 Page 9 of 12




                3.      Eighth Cause of Action—Wrongful Death

         Plaintiff asserts a claim against Bufford and Ingram for wrongful death. She summarizes

that “Defendants’ wrongful acts of attacking, handcuffing, battering, pepper spraying and

preventing the Decedent from seeking immediate medical attention, and the failure to properly

treat the Decedent after being beaten, injured, pepper sprayed and traumatized, caused the

wrongful death of Mr. Hill.” Id. ¶ 68. Bufford does not directly address the wrongful-death

claim, but Ingram argues that “the wrongful death claim is only as viable as the” negligence and

assault-and-battery claims. Ingram Reply [130] at 7.

         “[A] wrongful death suit is a derivative action by the beneficiaries, and those

beneficiaries, therefore, stand in the position of their decedent.” Webb v. DeSoto Cty., 843 So.

2d 682, 684 (Miss. 2003) (citing Wickline v. U.S. Fid. & Guar. Co., 530 So. 2d 708, 715 (Miss.

1988)). In other words, “wrongful death beneficiaries are entitled to maintain an action and

recover damages as would the decedent if death had not ensued[.]” Carter v. Miss. Dep’t of

Corrs., 860 So. 2d 1187, 1191–92 (Miss. 2003) (emphasis added) (citing Miss. Code Ann. § 11-

7-13).

         Plaintiff has pleaded enough facts to state a plausible assault-and-battery claim.

Moreover, the wrongful-death claim expressly incorporates all previously averments. SAC [105]

¶ 67. That includes those quoted above regarding the beating that allegedly caused Mr. Hill’s

death. Based on these allegations, if Mr. Hill had survived, he would have been able to maintain

an assault claim. Thus, Plaintiff has pleaded a plausible wrongful-death claim that would evade

MTCA immunity.




                                                  9
     Case 3:19-cv-00127-DPJ-FKB Document 141 Filed 09/02/20 Page 10 of 12




          B.     Official-Capacity Claims

          Bufford also moves to dismiss Plaintiff’s federal-law official-capacity claims against

him. Bufford Mem. [126] at 1. Specifically, he argues that “[w]hen both an official and the

entity are sued officially, normal practice is to dismiss the official in his official capacity because

they are duplicative.” Id. (citing Breland v. Forrest Cty. Sheriff’s Dep’t, No. 2:10-CV-303-KS-

MTP, 2013 WL 1623997 (S.D. Miss. Apr. 15, 2013)). Plaintiff contends that “[c]ase law makes

clear that a claimant may sue an individually-named Defendant government employee in his

individual capacity, official capacity or both.” Pl.’s Resp. [132] at 9 (citing Goodman v. Harris

Cty., 571 F.3d 388 (5th Cir. 2009); Turner v. Houma Mun. Fire & Police Civil Serv. Bd., 229

F.3d 478 (5th Cir. 2000); Senu-Oke v. Jackson State Univ., 521 F. Supp. 2d 551 (S.D. Miss.

2007)).

          Plaintiff’s federal-law claims are brought under 42 U.S.C. § 1983. “Claims under § 1983

may be brought against persons in their individual or official capacity, or against a governmental

entity.” Goodman, 571 F.3d at 395 (emphasis added) (citing Bd. of Cty. Comm’rs of Bryan Cty.

v. Brown, 520 U.S. 397, 403 (1997)). The distinction between individual-capacity claims and

official-capacity claims is well established:

          Personal-capacity suits seek to impose personal liability upon a government
          official for actions he takes under color of state law. See, e.g., Scheuer v. Rhodes,
          416 U.S. 232, 237–238, 94 S. Ct. 1683, 1686–1687, 40 L. Ed. 2d 90 (1974).
          Official-capacity suits, in contrast, “generally represent only another way of
          pleading an action against an entity of which an officer is an agent.” Monell v.
          New York City Dept. of Social Services, 436 U.S. 658, 690, n.55, 98 S. Ct. 2018,
          2035, n.55, 56 L. Ed. 2d 611 [(]1978). As long as the government entity receives
          notice and an opportunity to respond, an official-capacity suit is, in all respects
          other than name, to be treated as a suit against the entity. Brandon [v. Holt, 469
          U.S. 464, 471–72, 105 S. Ct. 873, 878, 83 L. Ed. 2d 878 (1985)]. It is not a suit
          against the official personally, for the real party in interest is the entity. Thus,
          while an award of damages against an official in his personal capacity can be
          executed only against the official’s personal assets, a plaintiff seeking to recover



                                                   10
       Case 3:19-cv-00127-DPJ-FKB Document 141 Filed 09/02/20 Page 11 of 12




         on a damages judgment in an official-capacity suit must look to the government
         entity itself.

Kentucky v. Graham, 473 U.S. 159, 165–66 (1985). Accordingly, “in an official-capacity suit

the entity’s ‘policy or custom’ must have played a part in the violation of federal law.” Id. at 166

(quoting Monell, 436 U.S. at 694).

         Plaintiff appears to misinterpret Bufford’s argument. Bufford does not dispute that she

can bring a claim against him both in his individual and official capacity. Rather, the issue is

whether Plaintiff may sue both Bufford in his official capacity and Madison County—Bufford’s

employer—in the same action.2 Id. In other words, can Plaintiff essentially name Madison

County as a defendant twice in the same suit?

         No, she cannot. “In the Fifth Circuit, claims against public employees in their official

capacities are generally dismissed when the public entity employer is already a party.” Wood v.

Katy Indep. Sch. Dist., No. H-09-1390, 2010 WL 11417849, at *4 (S.D. Tex. Sept. 27, 2010)

(citing Barnes v. Tyler Indep. Sch. Dist., No. 6:04-CV-193, 2005 WL 1399657 (E.D. Tex. June

10, 2005); Jenkins v. Bd. of Educ. of the Hous. Indep. Sch. Dist., 937 F. Supp. 608, 613 (S.D.

Tex. 1996)).

         Although the Fifth Circuit does not mandate dismissal in this situation, it has approved of

the practice. See Castro Romero v. Becken, 256 F.3d 349, 355 (5th Cir. 2001) (“The district

court was also correct in dismissing the allegations against all of the municipal officers and two

of the employees of the Corps of Engineers in their official capacities, as these allegations

duplicate claims against the respective governmental entities themselves.”). And this District has

followed suit. See Merrill v. Miss. Dep’t of Pub. Safety, No. 3:10-CV-00681-CWR-LRA, 2011

WL 8198562, at *2 (S.D. Miss. Aug. 16, 2011) (“To have sued both the Department and [the


2
    Plaintiff alleges that Bufford is “employed by Madison County.” SAC [105] ¶ 5.
                                                 11
      Case 3:19-cv-00127-DPJ-FKB Document 141 Filed 09/02/20 Page 12 of 12




state official] in his official capacity would have amounted to a redundant pleading.”); Galada v.

Gatson-Riley, No. 1:07-CV-937-LG-JMR, 2010 WL 3120069, at *8 (S.D. Miss. June 24, 2010),

report and recommendation adopted, No. 1:07-CV-937-LG-JMR, 2010 WL 3120214 (S.D.

Miss. Aug. 4, 2010), aff’d sub nom. Galada v. Payne, 421 F. App’x 460 (5th Cir. 2011).

       Accordingly, Plaintiff’s official-capacity claims against Bufford are duplicative of her

claim against Madison County because an official-capacity claim is really a claim against the

official’s employer. Dismissing the official-capacity claim would not prejudice Plaintiff because

her claim against Madison County still remains. Thus, Bufford’s motion to dismiss Plaintiff’s

federal-law, official-capacity claims [125] is granted.

IV.    Conclusion

       The Court has considered all arguments. Those not addressed would not change the

outcome. For the reasons stated, Ingram’s motion to dismiss [115] is granted as to Plaintiff’s

negligence claim and denied as to Plaintiff’s assault-and-battery and wrongful-death claims;

Bufford’s motion to dismiss Plaintiff’s individual-capacity claims [123] is granted as to

Plaintiff’s negligence claim and denied as to Plaintiff’s assault-and-battery and wrongful-death

claims; and Bufford’s motion to dismiss Plaintiff’s § 1983 official-capacity claims [125] is

granted.

       SO ORDERED AND ADJUDGED this the 2nd day of September, 2020.

                                              s/ Daniel P. Jordan III
                                              CHIEF UNITED STATES DISTRICT JUDGE




                                                 12
